Simonton, J.
The libel is for personal injuries inflicted by the master of the steam-ship Resolven on libelant on the high seas off the Canary islands. Libelant shipped at Cardiff, Wales, on British steam-ship Re-solven, signing the articles as a resident of the isle of Malta. His engagement was for one year, and the steamer was bound for the port of Charleston.. Reaching this port, the libelant sought the French consul, alleging that he was a French citizen, and asking his good offices in obtaining a release from the shipping articles. The French consul saw her British majesty’s consul, and, after some discussion and negotiation, libelant obtained his discharge, received the balance due him for wages to this port, and released the ship. The steamer is about to put to sea to-day. The libel was filed this morning, and the respondent was arrested. The action is between foreigners. The cause of action was on the high seas on a foreign vessel. The cause, however, is within the jurisdiction of this court, (The Belgenland, 114 U. S. 362, 5 Sup. Ct. Rep. 860,) if it chooses to take jurisdiction. The relations of libelant to this ship were settled by his own consul with the consul of the respondent. These gentlemen discussed these relations when they made the settlement. Under all the circumstances I will not interfere. Dismiss the libel.